DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Acknowledgements
This communication is in response to interview held on July 13, 2022.
No claims have been amended or added.
Claims 1-27 have been cancelled.
Claim 28 is pending and is presented for examination on the merits.
Claim 28 is allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth D’Amore on July 13, 2022.
The application has been amended as follows: 

(Cancelled).
2. (Cancelled).
3. (Cancelled).
4. (Cancelled).
5. (Cancelled).
6. (Cancelled).
7. (Cancelled).
8. (Cancelled).
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Cancelled).
14. (Cancelled).
15. (Cancelled).
16. (Cancelled).
17. (Cancelled).

18. (Cancelled).
19. (Cancelled).
20. (Cancelled).
21. (Cancelled).
22. (Cancelled).
23. (Cancelled).
24. (Cancelled).
25. (Cancelled).
26. (Cancelled).
27. (Cancelled).

28. (Previously presented) A method for performing operations on disconnected multipurpose terminals for post-paid payments comprising
         - the electronic device establishing an electronic connection to the central server via at least one data network, and the disconnected terminal establishing an electronic connection to at least one data network via the user's electronic device, wherein the control and command module controls and communicates with the hardware of the said disconnected terminal, in response to 
          - the hash generating for each operation performed in the disconnected terminal comprises the input data related with the elements/values that compose the operation; computing the value of the hash in the immediately preceding operation, allowing to create a structure of chained hashes of operations, where, in the first operation, a predetermined configured genesis hash value is used in the disconnected terminal and is also registered on the central server; 
          - the cryptographic keys validating the messages exchanged between the central server and disconnected terminals via the user's electronic device; 
         - the queue module managing the queuing of all the blocks received from the users through their electronic devices to be validated by the validation module; 8Docket No. CLMPT-51 
          - the token-validation module validating the tokens generated on the central server by the token generation module, verifying that the expiration date is still valid and whether the signature generated is valid; 
          - the index generation module generating an index that informs the disconnected terminal which operation performed on it has already been received, validated and processed in the central server; 
          - the index validation module validating the index generated on the central server by the index generation module, which informs the disconnected terminal which operation performed on it was already received, validated and processed by the central server; 
          - the block generation module generating a block of operations that have not yet been received, validated and processed by the central server, whose index value is greater than the index value of the operation that the disconnected terminal knows as having been received, validated and processed by the central server; 
         - the user's electronic device storing the tokens generated on the central server for use in the disconnected terminals; storing the indices generated on the central server of the operations of the disconnected terminals that have already been received, validated and processed on the central server, so that these indices can be sent to the disconnected terminals; and storing the blocks of operations generated by the disconnected terminals to be sent to the central server for processing and validation; 
          - adding the genesis hash to the disconnected terminal, and that is known by the central server, to be used in the creation of the hash of the first operation, since, given that it is the first operation, there is no previous operation whose hash can be used for the concatenation of the hashes; 
          - the concatenated hash is characterized by the way the operations are organized in the disconnected terminal where, for each operation, calculating a hash based on its data and the value of the calculated hash of the previous operation, where, as such, any minimal change in the data of any operation changes the value of the final hash; 9Docket No. CLMPT-51 
           - the central server receiving an electronic connection via a data network with the user's electronic device so that it may authenticate access, request tokens, list indices and send blocks of operations received from the disconnected terminals, where the central server, in one of its realizations, may consist of a token generation module, a clock module, an cryptography module, an index generation module, a block validation module, a queue module and an authentication module; and may have the following databases of: users, disconnected terminals, cryptographic keys, tokens generated, and operations received; and 
          - the disconnected terminal receiving a electronic connection via a data network with the user's electronic device to receive the index value, token, order of execution and transmit the block of operations to be sent subsequently to the central server, where the disconnected terminal in one of its realizations may consist of a token validation module, a clock module, a cryptography module, a block generation module, an index validation module, and a control and command module; and where it may have the following databases: operations and cryptographic keys.








REASONS FOR ALLOWANCE
     Claim 28 is allowed.
The following is an examiner’s statement of reasons for allowance:
          As per claim 28, the closest prior art of record, Prakash (US 20160171479) discloses an invention for generating and distributing access tokens to remote devices and use the distributed token to perform payments and provision resources for the remote devices. During the previous examination, Examiner found no prior art that alone or in combination with Prakash that fairly taught or suggested: - the electronic device establishing an electronic connection to the central server via at least one data network, and the disconnected terminal establishing an electronic connection to at least one data network via the user's electronic device, wherein the control and command module controls and communicates with the hardware of the said disconnected terminal, in response to an instructions sent by the user through said electronic device and after the validation of the token mandatorily sent; - the hash generating for each operation performed in the disconnected terminal comprises the input data related with the elements/values that compose the operation; computing the value of the hash in the immediately preceding operation, allowing to create a structure of chained hashes of operations, where, in the first operation, a predetermined configured genesis hash value is used in the disconnected terminal and is also registered on the central server; - the cryptographic keys validating the messages exchanged between the central server and disconnected terminals via the user's electronic device; - the queue module managing the queuing of all the blocks received from the users through their electronic devices to be validated by the validation module; 8Docket No. CLMPT-51- the token-validation module validating the tokens generated on the central server by the token generation module, verifying that the expiration date is still valid and whether the signature generated is valid; - the index generation module generating an index that informs the disconnected terminal which operation performed on it has already been received, validated and processed in the central server; - the index validation module validating the index generated on the central server by the index generation module, which informs the disconnected terminal which operation performed on it was already received, validated and processed by the central server; - the block generation module generating a block of operations that have not yet been received, validated and processed by the central server, whose index value is greater than the index value of the operation that the disconnected terminal knows as having been received, validated and processed by the central server; - the user's electronic device storing the tokens generated on the central server for use in the disconnected terminals; storing the indices generated on the central server of the operations of the disconnected terminals that have already been received, validated and processed on the central server, so that these indices can be sent to the disconnected terminals; and storing the blocks of operations generated by the disconnected terminals to be sent to the central server for processing and validation; - adding the genesis hash to the disconnected terminal, and that is known by the central server, to be used in the creation of the hash of the first operation, since, given that it is the first operation, there is no previous operation whose hash can be used for the concatenation of the hashes; - the concatenated hash is characterized by the way the operations are organized in the disconnected terminal where, for each operation, calculating a hash based on its data and the value of the calculated hash of the previous operation, where, as such, any minimal change in the data of any operation changes the value of the final hash; 9Docket No. CLMPT-51- the central server receiving an electronic connection via a data network with the user's electronic device so that it may authenticate access, request tokens, list indices and send blocks of operations received from the disconnected terminals, where the central server, in one of its realizations, may consist of a token generation module, a clock module, an cryptography module, an index generation module, a block validation module, a queue module and an authentication module; and may have the following databases of: users, disconnected terminals, cryptographic keys, tokens generated, and operations received; and - the disconnected terminal receiving an electronic connection via a data network with the user's electronic device to receive the index value, token, order of execution and transmit the block of operations to be sent subsequently to the central server, where the disconnected terminal in one of its realizations may consist of a token validation module, a clock module, a cryptography module, a block generation module, an index validation module, and a control and command module; and where it may have the following databases: operations and cryptographic keys.. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, the claim 28 is allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619